


110 HR 4094 IH: To amend the Adam Walsh Child Protection and Safety Act

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4094
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Forbes (for
			 himself and Mr. Terry) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Adam Walsh Child Protection and Safety Act
		  of 2006 to modify the minimum standards required for the electronic monitoring
		  units used in the pilot program for monitoring sexual
		  offenders.
	
	
		1.Modification of minimum
			 standards required for electronic monitoring units used in sexual offender
			 monitoring pilot program
			(a)In
			 generalSubparagraph (C) of
			 section 621(a)(1) of the Adam Walsh Child Protection and Safety Act of 2006 (42
			 U.S.C. 16981(a)(1)) is amended to read as follows:
				
					(C)Minimum
				standardsThe electronic
				monitoring units used in the pilot program shall at a minimum—
						(i)provide a tracking
				device for each offender that contains a central processing unit with global
				positioning system; and
						(ii)permit continuous
				monitoring of offenders 24 hours a
				day.
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to grants
			 provided on or after the date of the enactment of this Act.
			
